 



Exhibit 10.1
DIRECTOR NON-QUALIFIED OPTION AGREEMENT
     THIS NON-QUALIFIED OPTION AGREEMENT (the “Agreement”), is dated as of the
___day of ___, 20___by and between Corrections Corporation of America, a
Maryland corporation (the “Company”), and ___(“Optionee”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the Amended and Restated Corrections
Corporation of America 2000 Stock Incentive Plan (the “Plan”), which authorizes
and directs the Company to grant Options (as defined in the Plan) to members of
the Company’s Board of Directors (the “Board”) who are not employees of the
Company (“Non-Employee Directors”);
     WHEREAS, the Company and Optionee wish to confirm the terms and conditions
of an Option granted to the Optionee on ___, 20___(the “Date of Grant”).
     NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed between
the parties hereto as follows:
     1. Definitions. Except as provided in this Agreement, or unless the context
otherwise requires, the terms used herein shall have the same meaning as set
forth in the Plan.
     2. Grant of Option. Upon and subject to the terms, restrictions,
limitations and conditions stated herein, the Company hereby grants to Optionee
an option (the “Option”) to purchase up to ______ shares of the Company’s Common
Stock (collectively, the “Option Shares”).
     3. Option Price. The purchase price per Option Share shall be $______ (the
“Option Price”). This purchase price equals 100% of the Fair Market Value of
each Option Share on the Date of Grant.
     4. Exercise; Vesting; Forfeiture.
          (i) Except as otherwise provided herein, Optionee shall have the right
to exercise the Option, if and to the extent the Option has vested in accordance
with subparagraphs (iii) and (iv) below, at any time during the ten-year period
commencing on the Date of Grantprovided, however, that except as otherwise
provided in subparagraph (iv) below, Optionee may not exercise the Option unless
Optionee is continuously after the Date of Grant a director of the Company for a
one-year period.
          (ii) Optionee shall exercise the Option in accordance with the
procedures set forth in Section 6(e) of the Plan. Optionee (or the personal
representative of or successor to Optionee) shall have no rights as a
shareholder with respect to any shares covered by this Option

 



--------------------------------------------------------------------------------



 



until the issuance of a share certificate to him for such shares. No adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions or other rights on or with
respect to the Option Shares for which the record date is prior to the date of
exercise, except as provided in Section 6 of the Plan.
     (iii) Subject to the provisions of subparagraph (iv) below, the Option
shall vest with respect to the Option Shares on the Vesting Date (as herein
defined). For purposes hereof, the term “Vesting Date” shall mean the following
date: ______.
     (iv) In the event that: (a) Optionee dies while serving as a director of
the Company or within three (3) months after the termination of Optionee’s
position as a director of the Company for any reason; or (b) Optionee’s service
as director of the Company terminates by reason of Optionee’s Disability, then
in any such case the Option shall vest in full and may be, unless earlier
terminated or expired, exercised by Optionee (or by Optionee’s estate or by a
person who acquired the right to exercise such Option by bequest or inheritance
or otherwise by reason of the death or Disability of Optionee) at any time
during the stated term of the Option. In the event that there occurs a Change of
Control, then in such case the Option shall vest in full and, unless earlier
terminated or expired, may be exercised by Optionee (or by Optionee’s estate or
by a person who acquired the right to exercise such Option by bequest or
inheritance or otherwise by reason of the death or Disability of Optionee)
within one (1) year following the Change in Control. For the purpose of this
Agreement and notwithstanding any provision(s) of the Plan or this Agreement to
the contrary, subject to the first sentence in this subparagraph (iv), in the
event Optionee’s service as a director of the Company is terminated (other than
as the result of Optionee’s death or Disability) prior to ______, 20___, then
the Option, to the extent the Option has vested and unless it earlier terminates
or expires, may be exercised at any time during the stated term of the Option,
with the unvested portion of the Option being forfeited. Subject to the first
sentence of this subparagraph (iv), in the event Optionee’s service as a
director of the Company is terminated (including as the result of Optionee’s
death or Disability) on or following ______, 20___, unless terminated or
expired, the Option shall become immediately vested and nonforfeitable for the
ten-year period following the Date of Grant. Nothing in this Agreement or in any
Option granted pursuant hereto shall confer upon Optionee any right to continue
in the service of the Company or interfere in any way with the right of the
Company to terminate Optionee’s service at any time.
     5. Option Subject to Plan. The Option and the Option Shares shall be
subject to, and the Company and Optionee agree to be bound by, all of the terms
and conditions of the Plan (including restrictions on transferability), as the
same shall have been amended in accordance with the terms thereof.
     6. Amendments to Option. Subject to the restrictions contained in the Plan,
the Board may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Optionee or the holder or beneficiary of the Option shall not to
that extent be effective without the consent of the Optionee, holder or
beneficiary affected.

 



--------------------------------------------------------------------------------



 



     7. Withholding. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the exercise of the Option, and in order to comply with all applicable federal
or state tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal, state or other
taxes are withheld or collected from the Optionee.
     8. Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Maryland, without regard to the
conflicts of laws provisions thereof; provided, however, no Option may be
exercised except, in the reasonable judgment of the Board, in compliance with
exemptions under applicable state securities laws of the state in which Optionee
resides, and/or any other applicable securities laws.
     9. Successors. This Agreement shall be binding upon and inure to the
benefits of the heirs, legal representatives, successors and permitted assigns
of the parties.
     10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of such recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
such address to the other parties in the same manner provided herein.
     11. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
     12. Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.
     13. Violation. Any transfer, pledge, sale, assignment, or hypothecation of
the Option except in accordance with this Agreement shall be a violation of the
terms hereof and shall be void and without effect.
     14. Headings. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.
     15. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 



--------------------------------------------------------------------------------



 



     16. Counterparts. This Agreement may be executed by the signatures of each
of the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            COMPANY:


CORRECTIONS CORPORATION OF AMERICA
      By:         Title:               

            OPTIONEE:
                       

            Signature:                       

 